Final action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 02/02/2021. The amendments to independent claim 1 and 22 necessitated the new grounds of rejections as set forth in this office action. Accordingly this office action has been made final.
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.	The instant application claims foreign priority to 17194120.6, filed on 09/29/2017 in EPO.

Claim status
4.	In the claim listing of 2/2/21 claims 1, 3, 6, 9-12, 14-16 and 18-22 are pending in this application. Claims 1, 9 and 22 are amended. Claims 14-16 and 18-21 are withdrawn. Claims 2, 4-5, 7-8, 13 and 17 have been canceled. The claim amendments have been reviewed and entered. No new matter has been introduced by the amendments as applicant has identified the support for the amendments in the instant specification (Remarks, pg. 5).
5.	Claims 1, 3, 6, 9-12 and 22 are under prosecution.




Withdrawn Rejection and Response to the Remarks
6.	The previous rejection of claims 1, 3, 6, 9-12 and 22 under 35 USC 103 as being unpatentable over Wei in view of Ishibashi has been withdrawn in view of amendments to claims 1, 9 and 22. The arguments regarding said rejection have been fully considered (Remarks, pgs. 5-8). They are moot in view of withdrawn rejection necessitated by the amendments to claims 1, 9 and 22.
	However, upon further consideration new grounds of rejections are set forth in this office action over Yabubayashi et al (US 2005/0164200, published Jul. 28, 2005) in view of Ishibashi and Wei in view of Yabubayashi and further in view of Ishibashi.
The arguments as they pertain to the rejection over Wei in view of Yabubayashi and further in view of Ishibashi have been fully considered. They are not persuasive for the following reasons.
The assertions by the applicant regarding the claimed invention have been acknowledged by the examiner (Remarks, pg. 5, paragraphs 5 and 6).
Bulk of the arguments regarding the teachings of Wei are directed to an working example of Wei as disclosed in paragraphs 0012, 0078, 0093, 0107 and 0126 of the instant specification, wherein Wei discloses hairpin capture probe comprising biotin for bonding to the substrate further comprising avidin and just fluorescein label as signal reporter.
Contrary to the alleged assertions by the applicant, Wei teaches plurality of embodiments. In another embodiment Wei explicitly teaches that the detectable label is fluorescein, streptavidin, or biotin, and the like and the detection signal from the detectable label may be amplified by way of enzymatic reactions catalyzed by peroxidase, lactase, glucose oxidase, alkaline phosphatase, or urease, and the like (Wei paragraph 0012, emphasis underlined by the examiner). Thus the arguments based on the working example taught by Wei, wherein biotin-streptavidin interaction is used bind the hairpin capture probe on to the gold electrode and fluorescein as signal reporter (Remarks, pg. 6), while ignoring the specific teachings of biotin as reporter taught by Wei.  
The examiner acknowledges that though Wei teaches biotin as reporter but does not provide a working example wherein biotin reporter to bind a streptavidin enzyme conjugate, which converts detectable substrates. However, a hairpin capture molecule bonding to a surface of the sensor apparatus and a biotin reporter (i.e., label or tag) arranged in a manner enabling the biotin to bond to a streptavidin enzyme (i.e., peroxidase) conjugate which converts detectable substrates tetramethylbenzidine (TMB) into pigment or color signal for detecting the analyte was known in the art before the effectively filed date of the claimed invention as taught by Yabubayashi et al (US 2005/0164200, as cited above, Fig. 1B, Abstract, paragraph 0050 and Example 4) for enhanced detection of the target nucleic acid, thereby increasing the sensitivity of the target nucleic acid detection. 
The similarity of probe and the biotin-avidin peroxidase conjugate of Wei (Fig. 1, left panel) and Yabubayashi (Fig. 1B, right panel in un-stretched form) on an electrode surface are shown below.

    PNG
    media_image1.png
    279
    662
    media_image1.png
    Greyscale

Yabubayashi teaches, provide suggestions and motivation to include the hairpin capture probe bound to the electrode surface further comprising biotin label (i.e., reporter) coupled to the streptavidin peroxidase enzyme conjugate that converts TMB into pigment or color for increasing the sensitivities of the target analyte detection. The artisan would recognize that the probe arrangement of Yabubayashi is very similar to Wei except for thiol bonding unit links the hairpin capture probe to the electrode surface and biotin label as reporter. 
The artisan would recognize that the substitution of the probe arrangement on the electrode surface of Yabubayashi in place of Wei’s probe arrangement on the electrode surface would provide the sensor apparatus of instant claims 1 and 22 except for the temperature regime or temperature control apparatus. In other words switching the probe arrangement on the electrode surface of Yabubayashi amount to simple substitution of one known element for another to obtain predictable results. Therefore the arguments based on the single working example of Wei ignoring another embodiment taught by Wei are not persuasive.



The following rejections are necessitated by the claim amendments
Claim Rejections - 35 USC § 103
7.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8.	Claims 1, 3, 6, 9-12  and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yabubayashi et al (US 2005/0164200, published Jul. 28, 2005) in view of Ishibashi  (US 2010/0209925, cited in the previous office action).
Claim interpretation: Instant claims 1, 3, 6, 9-12 and 22 are drawn to an apparatus. MPEP 2114 makes it clear that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Apparatus claims cover what a device is, not what a device does and the manner of operating the device does not differentiate apparatus claim from the prior art.
The sensor apparatus of claim 1 and the analysis system of claim 22 comprise similar components and claim 22 has additional component of a temperature control apparatus assigned to the sensor apparatus. Therefore claims 1 and 22 are rejected together and the additional limitation of claim 22 are also have been addressed.
The apparatus of instant claims 1 and 22 read on a sensor comprising a hairpin capture probe that binds to a target analyte, further comprising a biotin label bond to a streptavidin enzyme conjugate which converts detectable substrates and a temperature control apparatus capable of 700 C to 950 C  and a temperature of 500 C to 600 C. 

Regarding claims 1, 3 and 22, Yabubayashi teaches a hairpin capture probe immobilized on a substrate 1 for bonding target nucleic acid analyte further comprising a biotin label 2 arranged in a manner enabling the biotin to bond a streptavidin enzyme conjugate which converts TMB (tetramethylbenzidine) into detectable substrates (Fig. 1B as shown below, Abstract, Example 4 and paragraphs 0048-0050 and Example 1). Yabubayashi also teaches selecting temperature conditions selected appropriately during hybridization and label modification and binding force with other molecular structures, which inherently require a temperature control apparatus.

    PNG
    media_image2.png
    323
    411
    media_image2.png
    Greyscale

	The teachings of Yabubayashi as discussed above meet the limitation of claim 3 of analyte is a target nucleic-acid sequence and the system of claim 22.
	Regarding claim 6, Yabubayashi teaches that the capture probe bonded to the surface of the sensor apparatus by means of thiol bonding unit (paragraph 0130).

	Regarding claims 10 and 11, Yabubayashi teaches that the upon binding of the probe to the target nucleic acid the probe comprising the biotin label is stretched out (paragraphs 0001 and 0013), which meets the limitation of the label (i.e., biotin) and the label is able to assume at least two distinguishable states by physical methods (i.e., from proximal to away from the surface), wherein the label is able to assume different states depending on bonding of an analyte.
	Regarding claim 12, Yabubayashi teaches that the different states of the label (before binding to the target nucleic acid and after binding to the target nucleic acid) are detectable or identifiable by electrochemical methods (Example 4).
	Regarding claims 1 and 22, as discussed above, Yabubayashi does not specifically teach the temperature control apparatus, which is taught by Ishibashi, who is in the same field of endeavor teaches a substrate comprising the immobilized probe capable of binding specifically to a target nucleic acid (Abstract) and further teaches a first temperature control system having a temperature range of 900 C to 950 C (Fig. 1, paragraphs 0033- 0049-0050), a second temperature control system having a temperature range of 500 C to 600 C (paragraph 0052), a second temperature control system having a temperature range of 680 C to 720 C (paragraph 0053), thus explicitly teaching the temperature control system, which is implicitly taught by Yabubayashi. 

	The artisan would recognize that the teachings of Yabubayashi in view of Ishibashi as discussed above meets the limitation of the sensor apparatus is configured to adjust the temperature in accordance with a dynamic temperature regime for bonding the analyte to the capture molecule, wherein a starting temperature of the temperature regime is set to value ranging from 70 to 950 C and an end temperature of the temperature regime is set to be adjusted to a value ranging from 50 to 600 C of claim 1 and claim 22 of the system further comprising a temperature control apparatus assigned to the sensor apparatus, configured to adjust the temperature in accordance with a dynamic temperature regime for bonding the analyte to the capture molecule, wherein a starting temperature of the temperature regime is set to value ranging from 70 to 950 C and an end temperature of the temperature regime is set to be adjusted to a value ranging from 50 to 600 C of claim 22.
	Ishibashi also teaches that the temperature control device such as a very small heater or a Peltier device may be provided within the cartridge and constructed to control the temperature by supplying a power thereto from the corresponding 
Ishibashi teach the claimed temperature regime and the temperature control system that can be accommodated in any device, thereby allowing to control the temperature range as desired by Yabubayashi. The artisan would be motivated to include the temperature control system Ishibashi in the device of Yabubayashi for increasing the sensitivity of the target nucleic acid detection.
While combining the temperature control system of Ishibashi in the device of Yabubayashi some routine optimization is needed, which is within the skills of the artisan especially when Ishibashi provides the instructions to include the temperature control system for substrate comprising immobilized probe, which is similar to the device of Yabubayashi. The motivation to combine the temperature control apparatus comes from the teachings of Ishibashi and not gleaned from the instant invention.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the temperature control system of Ishibashi in the device of Yabubayashi with a reasonable expectation of success with the expected benefit of increasing the sensitivity of target nucleic acid detection as taught by Ishibashi. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves including the temperature 
It is noted that the sensor of Yabubayashi in view of Ishibashi comprise an additional temperature range but as discussed above the temperature control apparatus of Ishibashi also teaches the claimed temperature regime thus meet the limitation of the claimed temperature control apparatus because both claims 1 and 22 are recited with open claim language “comprising”, which can include additional components but still meet the limitation of said claims.
Also, MPEP 2111.03 makes it clear that the transitional term “comprising” is open-ended and does not exclude additional, unrecited elements (See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369,1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Also the term “comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim (Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997). In the instant case, as discussed above Yabubayashi in view of Ishibashi teaches the components of claims 1 and 22, which meet the limitation of said claims.  

9.	Claims 1, 3, 6, 9-12  and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al (US 2010/0248231, cited in the previous office action) in view of Yabubayashi et al (US 2005/0164200, as cited above) and further in view of Ishibashi  (US 2010/0209925, cited in the previous office action).
Wei, Yabubayashi and Ishibashi teach a system for nucleic acid detection and therefore are analogous arts. 
Regarding claims 1 and 22, Wei teaches a probe arrangement on a substrate, wherein in an embodiment hairpin capture probe comprises biotin to immobilize the probe on the surface and fluorescein label is amplified by way of enzymatic reactions catalyzed by peroxidase, lactase, glucose oxidase, alkaline phosphatase, or urease, and the like. 
In another embodiment, Wei explicitly teaches that the detectable label is fluorescein, streptavidin, or biotin, and the like and the detection signal from the detectable label may be amplified by way of enzymatic reactions catalyzed by peroxidase, lactase, glucose oxidase, alkaline phosphatase, or urease, and the like (emphasis underlined by the examiner) thus implicitly suggesting hairpin capture probe immobilized on the surface using another mechanism to bond the probe to the surface instead of biotin. 
The explicit teaching of Yabubayashi are specifically applied for the limitation of a hairpin capture molecule bonding to a surface of the sensor apparatus and a biotin reporter (i.e., label or tag) arranged in a manner enabling the biotin to bond to a streptavidin enzyme (i.e., peroxidase) conjugate which converts detectable substrates tetramethylbenzidine (TMB) into color signal for detecting the analyte. 
The teachings of Ishibashi are specifically applied for the explicit teachings of temperature control apparatus for conducting PCR for generating increased amount of target nucleic acid, thereby increasing the sensitivities of target nucleic acid detection.

Regarding claims 1, 3 and 22, as discussed above, in an embodiment, Wei teaches a hairpin capture probe immobilized on a gold electrochemical sensor via biotin and fluorescein label is amplified by way of enzymatic reactions catalyzed by peroxidase, lactase, glucose oxidase, alkaline phosphatase, or urease, and the like (Fig. 1 as shown below and paragraphs 0012, 0057, 0073-0074 and Example 1).

    PNG
    media_image3.png
    453
    626
    media_image3.png
    Greyscale

In another embodiment, Wei explicitly teaches that the detectable label is fluorescein, streptavidin, or biotin, and the like and the detection signal from the detectable label may be amplified by way of enzymatic reactions catalyzed by peroxidase, lactase, glucose oxidase, alkaline phosphatase, or urease, and the like (paragraph 0012, emphasis underlined by the examiner) thus implicitly suggesting hairpin capture probe immobilized on the surface using another mechanism to bond the probe to the surface other than biotin. 

The similarity of probe and the biotin-avidin peroxidase conjugate of Wei (Fig. 1, left panel) and Yabubayashi (Fig. 1B, right panel in un-stretched form) on an electrode surface are shown below.

    PNG
    media_image1.png
    279
    662
    media_image1.png
    Greyscale


In other words Yabubayashi provides the teachings, suggestions and motivation to include biotin label (i.e., reporter) bonded to the streptavidin horseradish peroxidase enzyme conjugate which converts detectable substrate. The artisan would be motivated 
Also, the routine, conventional and well established component of biotin label (i.e., reporter) bonded to the streptavidin horseradish peroxidase enzyme conjugate which converts detectable substrate as applied for the rejection of claims 1 and 22 is further evidenced by Klonoski et al (Fig. 1 and Analytical Biochemistry, 2010, 396, 284-289) or Kourilsky et al (US 4,581,333 issued Apr. 8, 1986, claims 18-32).
Also, the routine, conventional and well established component of hairpin capture probe comprising thiol group to bond the gold surface further comprising biotin reporter capable of binding to avidin is further evidenced by (Qui et al, Abstract, Anal. Chem. 2013, 85, 8225−8231).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the biotin label (i.e., reporter) bonded to the streptavidin horseradish peroxidase enzyme conjugate which converts detectable substrate of Yabubayashi in the device of Wei with a reasonable expectation of success with the expected benefit of increasing the sensitivity of target nucleic acid detection as taught by Yabubayashi. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves including the biotin label (i.e., reporter) bonded to the streptavidin horseradish peroxidase enzyme conjugate which converts detectable substrate.
Wei also teaches a temperature cycle at 950 C for 30 seconds, 600 C for 30 seconds and 720 C for 30 seconds for conducting PCR (paragraph 0107). The artisan would recognize that in order to control the temperature at three different temperature 0 C to 950 C (Fig. 1, paragraphs 0033- 0049-0050), a second temperature control system having a temperature range of 500 C to 600 C (paragraph 0052), a second temperature control system having a temperature range of 680 C to 720 C (paragraph 0053), thus explicitly teaching the temperature control system, which is implicitly taught by Wei. 
	The artisan would recognize that the teachings of Wei in view of Yabubayashi and further in view Ishibashi as discussed above meets the limitation of the sensor apparatus is configured to adjust the temperature in accordance with a dynamic temperature regime for bonding the analyte to the capture molecule, wherein a starting temperature of the temperature regime is set to value ranging from 70 to 950 C and an end temperature of the temperature regime is set to be adjusted to a value ranging from 50 to 600 C of claim 1 and claim 22 of the system further comprising a temperature control apparatus assigned to the sensor apparatus, configured to adjust the temperature in accordance with a dynamic temperature regime for bonding the analyte to the capture molecule, wherein a starting temperature of the temperature regime is set to value ranging from 70 to 950 C and an end temperature of the temperature regime is set to be adjusted to a value ranging from 50 to 600 C of claim 22.

Both Wei and Ishibashi teach the claimed temperature regime but Ishibashi teaches the temperature control system that can be accommodated in any device, thereby allowing to control the temperature range as desired by Wei in view of Yabubayashi. The artisan would be motivated to include the temperature control system Ishibashi in the device of Wei in view of Yabubayashi for increasing the sensitivity of the target nucleic acid detection.
While combining the temperature control system of Ishibashi in the device of Wei in view of Yabubayashi some routine optimization is needed, which is within the skills of the artisan especially when Ishibashi provides the instructions to include the temperature control system for substrate comprising immobilized probe, which is similar to the device of Wei in view of Yabubayashi. The motivation to combine the temperature control apparatus comes from the teachings of Ishibashi and not gleaned from the instant invention.

It is noted that the sensor of Wei in view of Yabubayashi and further in view of Ishibashi comprise an additional temperature range but as discussed above the temperature control apparatus of Ishibashi also teaches the claimed temperature regime thus meet the limitation of the claimed temperature control apparatus because both claims 1 and 22 are recited with open claim language “comprising”, which can include additional components but still meet the limitation of said claims.
In the instant case, as discussed above Wei in view of Yabubayashi and further in view of Ishibashi teaches the components of claims 1 and 22, which meet the limitation of said claims.  
	The teachings of Wei in view of Yabubayashi and further in view of Ishibashi regarding instant dependent claims 6 and 9-12 are discussed below.
Regarding claim 6, Wei in view of Yabubayashi and further in view of Ishibashi teaches that the capture molecule is bonded to the gold surface by means of thiol bonding unit (Yabubayashi, paragraph 0130). 

	Regarding claims 10 and 11, Wei in view of Yabubayashi and further in view of Ishibashi teaches that the upon binding of the probe to the target nucleic acid the probe comprising the biotin label is stretched out (Yabubayashi, paragraphs 0001 and 0013), which meets the limitation of the label (i.e., biotin), which meets the limitations of the label is able to assume at least two distinguishable states by physical methods (i.e., from proximal to away from the surface), wherein the label is able to assume different states depending on bonding of an analyte.
	Regarding claim 12, Wei in view of Yabubayashi and further in view of Ishibashi teaches that the different states of the label (before binding to the target nucleic acid and after binding to the target nucleic acid are detectable or identifiable by electrically electrochemical methods (Yabubayashi, Example 4).

Conclusion
10.	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540.  The examiner can normally be reached on MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634